Citation Nr: 0112747	
Decision Date: 05/04/01    Archive Date: 05/09/01

DOCKET NO.  00-14 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1942 to 
October 1945.  He died in December 1960, and the appellant is 
his surviving spouse.  

The appellant's claim comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a March 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma, which found that the 
appellant had not submitted new and material evidence to 
reopen her claim for service connection for the veteran's 
death.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  In an unappealed November 1998 rating decision, the RO 
denied service connection for the cause of the veteran's 
death.

3.  The evidence associated with the claims file subsequent 
to the RO's November 1998 rating decision is new and so 
significant that it must be considered in order to fairly 
decide the merits of the appellant's claim.

4.  The veteran's diabetes mellitus began in service.

5.  The veteran died as a result of diabetes mellitus.




CONCLUSIONS OF LAW

1.  The November 1998 rating decision denying entitlement to 
service connection for the cause of the veteran's death is 
final.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 20.302, 20.1103 (2000).

2.  The evidence submitted subsequent to the November 1998 
rating decision is new and material, and the requirements to 
reopen the claim of entitlement to service connection for the 
cause of the veteran's death have been met.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156(a), 20.1103 
(2000).

3.  Diabetes mellitus was incurred in active duty service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.303 (2000).

4. A service-connected disability was the principal or 
contributory cause of the veteran's death.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.312 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this decision, the Board finds that VA has 
met its duty to assist the appellant in the development of 
her claim under the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  By virtue of 
the Statement of the Case issued during the pendency of the 
appeal, the appellant and her representative were given 
notice of the information, medical evidence, or lay evidence 
necessary to substantiate the claim.  The RO made reasonable 
efforts to 



obtain relevant records adequately identified by the 
appellant and, in fact, it appears that all identified 
evidence has been obtained and associated with the claims 
folder.  The appellant was also given the opportunity to 
appear and testify before either an RO Hearing Officer or a 
member of the Board to advance any and all arguments in 
favor of her claim, but she declined to do so.  

As a general rule, within one year from the date of mailing a 
notice of an RO decision, a Notice of Disagreement (NOD) must 
be filed in order to initiate an appeal of any issue 
adjudicated by the RO.  See 38 U.S.C.A. § 7105(a), (b)(1); 
38 C.F.R. § 20.302.  If an NOD is not filed within one year 
of the notice of the decision, the RO's determination becomes 
final.  See 38 U.S.C.A. § 7105(c).  Once an RO's decision 
becomes final, absent submission of new and material 
evidence, the claim may not be reopened or readjudicated by 
VA.  See 38 U.S.C.A. § 5108.  

In this case, the appellant did not file an NOD after the 
RO's November 1998 rating decision denying service connection 
for the cause of the veteran's death.  Therefore, the RO's 
November 1998 rating decision is final and is not subject to 
revision on the same factual basis.  See 38 U.S.C.A. § 5108; 
38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103.  If new and 
material evidence is presented or secured with regard to a 
claim that has been disallowed, however, the Secretary may 
reopen the claim and review the former disposition of the 
claim.  See 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.102, 
3.156, 20.1103.

The Board notes that the RO originally denied the 
appellant's claim for service connection for the cause of 
the veteran's death in a September 1965 rating decision.  
That decision was not appealed.  In September 1998, the 
appellant requested dependency and indemnity compensation.  
The RO implicitly reopened 



the appellant's claim for service connection for the cause 
of the veteran's death in a November 1998 rating decision 
as it addressed the merits of the claim as opposed to the 
procedural issue of whether the appellant had submitted new 
and material evidence to reopen the claim.  The appellant 
did not appeal that claim, but instead submitted a request 
to reopen in February 2000.  The RO then addressed the 
issue of reopening and declined to do so in a March 2000 
rating decision, stating that the appellant had not 
submitted new and material evidence.  Therefore, this 
matter is properly before the Board to determine if the 
appellant has submitted new and material evidence 
sufficient to reopen the claim of service connection for 
the cause of the veteran's death.

The first step in determining whether evidence is "new and 
material" under 38 C.F.R. § 3.156(a) requires deciding 
whether the newly presented evidence "bears directly and 
substantially upon the matter under consideration," i.e. 
whether it is probative of the issue at hand.  See Cox v. 
Brown, 5 Vet. App. 95, 98 (1993).  Evidence is probative when 
it "tend[s] to prove, or actually proves an issue."  Routen 
v. Brown, 10 Vet. App. 183, 186 (1997) (citing Black's Law 
Dictionary 1203 (6th ed. 1990)).  Second, the evidence must 
actually be shown to be "new," and not of record when the 
last final decision denying the claim was made.  See Struck 
v. Brown, 9 Vet. App. 145, 151 (1996).  In other words, the 
evidence cannot be cumulative or redundant.  See 38 C.F.R. 
§ 3.156(a).  The final step of the analysis is whether the 
evidence "is so significant that it must be considered in 
order to fairly decide the merits of the claim."  Hodge v. 
West, 155 F.3d 1356, 1359 (Fed. Cir. 1998) (citing 38 C.F.R. 
§ 3.156(a)).  This does not mean that the evidence warrants a 
revision of the prior determination.  It is intended to 
ensure that the Board has all potentially relevant evidence 
before it.  See Hodge at 1363 (citing 



"Adjudication; Pensions, Compensation, Dependency: New and 
Material Evidence; Final Definition," 55 Fed. Reg. at 52274 
(1990)).  The credibility of the new evidence is to be 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  If all of the tests are satisfied, the claim must be 
reopened.

In the instant case, the veteran requested service connection 
for diabetes mellitus in December 1948, averring that his 
disease began during service in 1944 even though it was not 
properly diagnosed until 1948.  In conjunction with that 
application, the veteran submitted a statement from his 
inservice treating physician showing that he was treated for 
eruptions on both legs and buttocks during service which were 
attributed to an inadequate diet with no further testing; a 
statement from a service buddy who recalled seeing the 
veteran consume large amounts of water and urinate 
excessively during service; and, statements from the 
veteran's mother, friend, and wife at the time of his service 
discharge, attesting to the fact that the veteran returned 
from service with skin problems and little energy, and that 
he was always hungry, thirsty and tired from the time he 
returned from service until he was diagnosed and treated for 
diabetes mellitus.  The veteran underwent VA examination and 
treatment records were obtained, all of which showed a 
diagnosis of diabetes mellitus as of 1948.  Based on the 
evidence of record, the RO denied service connection for 
diabetes mellitus as not shown in service.

In March 1960, the veteran was granted a total disability 
evaluation based on individual unemployability for pension 
purposes.  He died in December 1960 of diabetic neuropathy 
secondary to diabetes mellitus.  The appellant filed an 
application for dependency and indemnity compensation in 
February 1961, and treatment records from the veteran's final 
illness were obtained by the RO and associated with the 
claims folder.  The treatment records showed that the veteran 
died as a result of diabetic neuropathy secondary to diabetes 
mellitus, but did not speak to the issue of when his disease 
process began.  As such, service connection for the cause of 
the veteran's death was denied as not shown in service.

In September 1998, the appellant again requested dependency 
and indemnity compensation, but did not submit any additional 
evidence to support her claim.  Consequently, the RO denied 
the appellant's claim in a November 1998 rating decision.

In February 2000, the appellant submitted a letter from an 
internal medicine physician who had reviewed the veteran's 
medical records and claims folder.  Based on the physician's 
review of the records, he opined that it was as likely as not 
that the veteran diabetes mellitus was seen in excess use of 
water, constant sleeping, polyuria, polydipsia, and 
polyphagia while on active duty.  He concluded that the 
veteran had symptoms of diabetes mellitus during service and 
noted that patients could go for several years before being 
treated with adult onset diabetes mellitus.

Given the evidence as outlined above, the Board finds that 
the February 2000 medical opinion submitted by the appellant 
is certainly new as it was not before the RO at the time of 
its November 1998 rating decision.  Because it bears directly 
upon the issue of service connection for diabetes mellitus, 
the Board finds that it is so significant that it must be 
considered in order to fairly decide the merits of the 
appellant's claim.  Accordingly, the Board finds that the 
appellant has submitted new and material evidence sufficient 
to reopen her claim of entitlement to service connection for 
the cause of the veteran's death and her claim must be 
reopened.

Service connection for the cause of a veteran's death may be 
granted upon a showing that the veteran died from a disease 
or injury which was incurred in or 


aggravated by active military, naval, or air services, or 
upon a showing that the veteran's death was due to a service-
connected disability.  In the latter instance, evidence must 
be submitted to establish that a service-connected disability 
was either the principal or a contributory cause of the 
veteran's death.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.312.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 C.F.R. § 3.102.

As set out above, the veteran experienced symptoms in service 
which have been recently construed by a medical professional 
to be symptoms of diabetes mellitus.   Although the veteran 
was not diagnosed as having diabetes mellitus until almost 
three years after his discharge from service, the undisputed 
evidence of record shows that he had symptoms of diabetes 
mellitus during service as well as upon his discharge from 
service.  The Board notes at this juncture that it may only 
consider independent medical evidence of record to support 
its findings and cannot render its own medical conclusions.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Accordingly, the Board finds, in resolving all reasonable 
doubt in favor of the veteran pursuant to 38 C.F.R. § 3.102, 
that the veteran's diabetes mellitus began during service and 
is deemed to be a service-connected disability.

The evidence of record regarding the veteran's cause of death 
clearly shows that he died of diabetic neuropathy secondary 
to diabetes mellitus.  Therefore, the cause of his death is 
hereby deemed to be service connected as a service-connected 
disability was the principal or contributory cause of the 
veteran's death.  Consequently, the appellant's claim is 
granted.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

